IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

MICHAEL SHEPHERD,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Petitioner,                       DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-639

DEPARTMENT OF
CORRECTIONS,

      Respondent.

___________________________/

Opinion filed December 2, 2014.

Petition for Writ of Certiorari.

Michael Shepherd, pro se, Petitioner.

Pamela Jo Bondi, Attorney General, and Tammy S. Metcalf, Assistant Attorney
General, for Respondent.




PER CURIAM.

      DENIED.

WOLF, THOMAS, and WETHERELL, JJ., CONCUR.